EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jane Qu on October 14, 2021.

The application has been amended as follows: 

1.	(Currently Amended)	A method, comprising: 
acquiring, using a first thread, a to-be-handled user interface render event, wherein the first thread is a thread on a dynamic language application runtime platform, and wherein the dynamic language application runtime platform is preloaded with a render engine; and
calling, using the first thread, a corresponding user interface rendering function provided by the render engine based on an interface that corresponds to the user interface render event and that is used to call the render engine, wherein: 
the interface provided by the render engine comprises a first language interface;
the user interface rendering function is configured to render a graphical interface; 
the render engine includes a first language portion and a second language portion, wherein the first language portion is associated with a first language comprising a dynamic language supported by the dynamic language application runtime platform, wherein the second language portion is associated with a second language comprising a compiled programming language; 
wherein the corresponding user interface rendering function is determined to be associated with the second language portion of the render engine; 
a first language call instruction associated with the first language interface to the corresponding user interface rendering function is provided by the first thread in the first language;  
first language call instruction is mapped to a second language call associated with a second language interface using mappings between the first language interface and the second language interface that are stored at the dynamic language application runtime platform; and
the corresponding user interface rendering function associated with the second language portion of the render engine is implemented based at least in part on the second language call.
3.	(Currently Amended)	The method as described in claim 2, wherein the common modules comprise one or more of the following modules:
a network module configured to provide a network connection function; and/or or
a system module configured to provide a system service function.

5.	(Currently Amended)	The method as described in claim 1, wherein the calling of the corresponding user interface rendering function provided by the render engine comprises:
sending, using the first thread, the first language call instruction to a virtual machine, and wherein the first language call instruction triggers the virtual machine to map the first language call instruction to the second language call.
10.	(Currently Amended)	A system, comprising:
a processor; and
a memory coupled with the processor, wherein the memory is configured to provide the processor with instructions which when executed cause the processor to:
acquire, using a first thread, a to-be-handled user interface render event, wherein the first thread is a thread on a dynamic language application runtime platform, and wherein the dynamic language application runtime platform is preloaded with a render engine; and
call, using the first thread, a corresponding user interface rendering function provided by the render engine based on an interface that corresponds to the user interface render event and that is used to call the render engine, wherein: 
the interface provided by the render engine comprises a first language interface;
the user interface rendering function is configured to render a graphical interface; 

wherein the corresponding user interface rendering function is determined to be associated with the second language portion of the render engine; 
a first language call instruction associated with the first language interface to the corresponding user interface rendering function is provided by the first thread in the first language;  
the first language call instruction is mapped to a second language call associated with a second language interface using mappings between the first language interface and the second language interface that are stored at the dynamic language application runtime platform; and
the corresponding user interface rendering function associated with the second language portion of the render engine is implemented based at least in part on the second language call. 
13.	(Currently Amended)	The system as described in claim 10, wherein the calling of the corresponding user interface rendering function provided by the render engine comprises to:
send, using the first thread, the first language call instruction to a virtual machine, and wherein the first language call instruction triggers the virtual machine to map the first language call instruction to the second language call.
16.	(Currently Amended)	A computer program product being embodied in a tangible non-transitory computer readable storage medium and comprising computer instructions for:
acquiring, using a first thread, a to-be-handled user interface render event, wherein the first thread is a thread on a dynamic language application runtime platform, and wherein the dynamic language application runtime platform is preloaded with a render engine; and
calling, using the first thread, a corresponding user interface rendering function provided by the render engine based on an interface that corresponds to the user interface render event and that is used to call the render engine, wherein: 
the interface provided by the render engine comprises a first language interface;
the user interface rendering function is configured to render a graphical interface; 

wherein the corresponding user interface rendering function is determined to be associated with the second language portion of the render engine; 
a first language call instruction associated with the first language interface to the corresponding user interface rendering function is provided by the first thread in the first language;
the first language call instruction is mapped to a second language call associated with a second language interface using mappings between the first language interface and the second language interface that are stored at the dynamic language application runtime platform; and
the corresponding user interface rendering function associated with the second language portion of the render engine is implemented based at least in part on the second language call. 



Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: The closest prior arts of record
Vihar (US PG PUB 20130159871) teaches a user interface package at a client device, the user interface package including layout information and a data model, the layout information conforming to a user interface model of a backend service provider and the data model conforming to a business object model of the backend service provider. The layout is rendered at the client device based on the user interface model, data input to the rendered layout at the client device is received, the data is stored at the client device in conformance with the business object model, and the data is transmitted from the client device to the backend service provider.
Cucu (US PG PUB 20120260267) teaches an I/O interface and a processing element connected to the I/O interface and implementing a runtime environment. The processing element can implement a program component that causes the processing element to expose a rendering API not natively 
Taerum (US PG PUB 20150074181) teaches a scalable image viewing architecture that minimizes requirements placed upon a server in a distributed architecture. Image data is pushed to a cloud-based service and pre-processed such that the image data is optimized for viewing by a remote client computing device. The associated metadata is separated and stored, and made available for searching. 2D image data may be communicated and rendered by the remote client computing device; whereas 3D image data be rendered by the cloud-based service by imaging servers and communicated to client computing device. 


With regard to claim 1, 10, and 16, the closest prior arts of record Vihar, Cucu, and Taerum do not fully disclose or suggest, among the other limitations, the additional required limitation of: 
“the render engine includes a first language portion and a second language portion, wherein the first language portion is associated with a first language comprising a dynamic language supported by the dynamic language application runtime platform, wherein the second language portion is associated with a second language comprising a compiled programming language; 
wherein the corresponding user interface rendering function is determined to be associated with the second language portion of the render engine; 
a first language call instruction associated with the first language interface to the corresponding user interface rendering function is provided by the first thread in the first language;  
the first language call instruction is mapped to a second language call associated with a second language interface using mappings between the first language interface and the second language interface that are stored at the dynamic language application runtime platform; and
the corresponding user interface rendering function associated with the second language portion of the render engine is implemented based at least in part on the second language call.”

These additional features in combination with all the other features required in the claimed invention, and in views of applicant's remarks made on Feb 10, 2021 (i.e. on pg. 10-12), are neither taught nor suggested fully by the prior art(s) of record.

With regard to claims 2-3, 5-9, 11, 13-15, 17-19, the claims are depending directly or indirectly from the independent Claims 1, 8, or 16 each encompasses the required limitations recited in the independent claim discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARINA YUN whose telephone number is (571)270-7848.  The examiner can normally be reached on Tues and Thurs 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


Carina Yun
Patent Examiner
Art Unit 2194



/CARINA YUN/Examiner, Art Unit 2194                                                                                                                                                                                                        
                                                                                                                                                                                          
/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194